DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because there are two drawings labeled Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Objections
Claims 1, 7, 19, and 21 are objected to because of the following informalities:
In claim 1, line 1, “the comprising” should be –the method comprising--.
In claim 7, line 3, “based on parameter” should be –based on the parameter--.
In claim 19, line 3, “computed” should be –compute--.
In claim 21, line 20, “based the beam parameters” should be –based on the beam parameters--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites a limitations that appears to be device limitations, which makes the claim unclear because the claim is directed toward a method not a device.
Claim 7 recites the limitation "on parameter" in line 3. It is not clear if this is a new instance or the parameter mentioned in line 2 of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process performed by clinicians. This judicial exception is not integrated into a practical application because the claim is process that can be performed in the human mind or by a human with a physical aid (MPEP 2106.04(a)(1)). Note that the claim only recites distribution generation and optimizing steps which can be performed in the human mind with no practical application of the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no steps recited that take the abstract idea into a practical application.
.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,644,571 (Schulte et al., hereinafter Schulte).
In regards to claims 1-5, Schulte discloses the following steps:
generating a nominal dose distribution based on an image and clinical goals (Fig. 4, element  "405", column 8, 1ines 21-43 and Fig. 4, column 10,1ines 7-25"...constraints for volumes and/or sub-volumes of interest. The volumes and sub-volumes of interest can include target volumes...");
generating a setup error dose distribution based on range and setup uncertainties (Fig. 4, column 9,1ines 62-66; uncertainties can be considered as error dose distributions);
generating a dose distribution for a parameter of an internal organ (Fig. 4 "415", "420"; column 9,1ine 47 - column 10, 1ine 25:"... the Planning OAR Volume (PRV) can include the OAR plus any margin for internal organ motion..." ; "...volume of interest variation with time...");
optimizing a planned dose distribution of an intensity modulated proton therapy plan by minimizing a total objective value including the nominal dose distribution, the setup error dose distribution, and the dose distribution for the internal organ (column 11, lines 45-58); and
generating a final dose distribution for the intensity modulated proton therapy plan based on beam parameters of the optimized planned dose distribution (figure 14; column 20, line 45-column 22, line 34).

In regards to claim 6, Schulte discloses the limitations of claim 1. In addition Schulte shows a validation system (therapy system controls the proton beam – column 5, line 62-column 7, line 2) that controls the proton therapy apparatus (122) that has a console configured to 

In regards to claim 15, Schulte discloses a system, comprising:
a treatment planner including a processor configured to generate an optimized intensity modulated proton therapy plan (Fig. 4, column 8, line. 6 –column 11, line 58) based on an input image (Fig. 4, element  "405", column 8, 1ines 21-43), a nominal dose distribution (Fig. 4, column 10,1ines 7-25"...constraints for volumes and/or sub-volumes of interest. The volumes and sub-volumes of interest can include target volumes..."), a setup error dose distribution (Fig. 4, column 9,1ines 62-66; uncertainties can be considered as error distributions), and a dose distribution for at least one of an internal organ movement or an internal organ deformation (Fig. 4 "415", "420"; column 9,1ine 47 - column 10, 1ine 25:"... the Planning OAR Volume (PRV) can include the OAR plus any margin for internal organ motion..." ; "...volume of interest variation with time...").

In regards to claim 20, Schulte discloses the limitations of claim 15. In addition, Schulte shows in figure 1B (column 5, line 23-column 7, line 15) that the therapy system has
a proton therapy system configured to deliver proton therapy (120);
a controller (therapy system controls the proton beam – column 5, line 62-column 7, line 2) configured to control the proton therapy apparatus (122) (which requires the presence of a controller); and
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,644,571 (Schulte et al.) as applied to claims 1 and 15 above, and further in view of US 2004/0254773 (Zhang et al., hereinafter Zhang).
In regards to claim 7, Schulte discloses the limitations of claim 1 but does not state the steps of warping the image based on the parameter, producing a warped image and computing the dose distribution for the parameter with the warped image. In a related area of radiation therapy, Zhang discloses 
warping the image based on the anticipated movement and the expected deformation, generating a warped image (paragraphs 11,14, and79); and
computing a dose distribution for the warped image (par. 13, fig. 11 "90").
Zhang states that warping is used to incorporate information about organ motion into treatment planning systems. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the warping and computation steps of 

In regards to claim 16, Schulte discloses the limitations of claim 15 but does not explicitly show the presence of an image warper and an organ movement or deformation analyzer. 
Zhang discloses a computer processor that performs the step of 
warping the image based on the anticipated movement and the expected deformation, generating a warped image (paragraphs 11,14, and79); and
computing a dose distribution for the warped image (par. 13, fig. 11 "90"). 
These steps would require the presence of an image warper and an organ movement or deformation analyzer.  Zhang states that warping is used to incorporate information about organ motion into treatment planning systems. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the warping and computation steps of Zhang in the method of Schulte in order to incorporate information about organ motion into treatment planning. 

Allowable Subject Matter
Claim 21 is allowed.
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 8 the prior art of record does not teach or suggest a method, as claimed by Applicant, where the warping includes determination a deformation vector field for the parameter and applying the deformation vector field to the image.
Claims 9-14 inherit allowable matter from claim 8 and would be allowable once the 112 rejections are overcome.

In regards to claim 17, the prior art of record does not teach or suggest a system, as claimed by Applicant, that includes a robustness optimizer that is configured to optimize a planned dose distribution of an intensity modulated proton therapy plan by minimizing a total objective value including the nominal dose distribution, the setup error dose distribution, and the dose distribution for the at least one of the internal organ movement or the internal organ deformation, producing optimized beam parameters.
Claims 18 and 19 are dependent on allowable matter from claim 17 and would be allowable.

In regards to claim 21, the prior art of record does not teach or suggest a non-transitory computer readable medium that causes a processor to execute a series of steps, as claimed by Applicant, where the processor is configured to 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791        

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791